UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                  X


UNITED STATES OF AMERICA.
                                                       APPLICATION AND ORDER
        -against-                                      OF EXCLUDABLE DELAY

BARBARA VALE,                                          19-MJ-969


                        Defendant.
                                                  X


       The United States of America and the defendant BARBARA VALE
hereby jointly request that the time period from  11/18/2019 to         \%(2V2^\9
be excluded in computing the time within which an information or indictment must be filed.
The parties seek the foregoing exclusion oflime in order because
        H      they are engaged in plea negotiations, which they believe are likely to result in
a disposition of this case without trial, and they require an exclusion of time in order to focus
efforts on plea negotiations without the risk that they would not, despite their diligence, have
reasonable time for effective preparation for trial,
       □       they need additional time to investigate and prepare for trial due to the
complexity of the case.
       □       other;

      This is the fi rst      application for entry of an      jor of excludable delay. The
defendant was i rrested on           10/23/2019        andri        on     10/23/2019


                 23
       'agelatos
Assistant U.S. Attorney                                            Defendan




For defendant to read, review with comsei, and acknowledge:
       I understand that federal la\v generally provides that I have a right to have formal
charges lodged against me within thirty days of my arrest and a right to a trial on those
charges within seventy days afler formal charges have been lodged. I further understand that
I do not have to consent to the exclusion of time sought in this application and that, by
consenting to entry of this order, the date on which formal charges must be lod^d will be
delayed and the date for the commencement of any trial on those charges will likely be
delayed as well. 1 also understand that if formal charges are not brought against me within
the time required by law, I may seek relief from the court, and that this relief might include
dismissal of the complaint now pending against me.
        1 havjB reviewed this application, as well as the order annexed below,and have
discussed the question of whether I should consent to entry of an order of excludable delay
careftilly with my attorney. I consent to the entiy ofthe order voluntarily and of my own
free will. I have not been threatened or coerced for my consent

  //(P//1                                          p<f^^
Dale'                                        BARBARA VALE
                                             Defendant

For Defendant '.v Counsel to read and acknowledge'.
        I certify that I have revievved this application and the attached order carefully with my
client. I further certify that I have discussed with my client a defendant's right to speedy
indictment and the question of whether to consent to entry ofan order of excludable delay. I
am satisfied that my client understands the contents of this application and the attached
order, that my client consents to the entry ofthe oyd)sr voluntarily juid of his or her own free
will, and that my client has not been threatened

                                             Nicdlas Boiil^
                                             Counselfor^efendan\
                           ORDER OF EXCLUDABLE DELAY

       Upon the joint application ofthe United Slates of America and defendant,
BARBARA VALE                  and with the express written consent ofthe defendant, the time
period     11/18/2019       to     12/23/2019     is hereby excluded in computing the time
within which an information or indictment must be filed, as the Court finds that this
exclusion oftime serves the ends ofjustice and outweighs the best interests ofthe public and
the defendant in a speedy trial because

        H       given the reasonable likelihood that ongoing plea negotiations will result in a
disposition ofthis case without trial, the exclusion oftime will allow all counsel to focus
their efforts on plea negotiations without the risk that they would be denied the reasonable
time necessary for effective preparation for trial, taking into account the exercise ofdue
diligence.

        □      additional time is needed to prepare for trial due to the complexity of case.

        □     other:

SO ORDERED.

Dated* Brooklyn, New York                          A-     ^     ^ f^    a
            /Vo ijr, (        20) f         Hon. Roanne I       sj
                                            United States ^
